UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 14, 2009 TEXTRON INC. (Exact name of Registrant as specified in its charter) Delaware I-5480 05-0315468 (State of (Commission File Number) (IRS Employer Incorporation) Identification Number) 40 Westminster Street, Providence, Rhode Island02903(Address of principal executive offices) Registrant’s telephone number, including area code:(401) 421-2800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events. On September 14, 2009, Textron Inc. and its wholly-owned subsidiary, Textron Financial Corporation, announced the commencement of offers to purchase for cash up to an aggregate of $650 million in principal amount of certain of their outstanding debt. Textron Inc. is offering to purchase any and all of its 4 ½% Notes due August 1, 2010, $250 million of which is outstanding, and up to $150 million of its 6.5% Notes due June 1, 2012. The difference between $500 million and the principal amount of securities purchased in the Textron Inc. offer will be available for Textron Financial Corporation’s offer to purchase several series of its Medium-Term Notes with maturity dates in February 2011 and May 2010.In addition, Textron Financial Corporation is offering to purchase up to $150 million of its 6% Notes due November 20, 2009. A copy of the press release announcing the commencement of the tender offers is filed as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press release dated September 14, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEXTRON INC. (Registrant) Date:September 14, 2009 By: /s/ Mary F. Lovejoy Mary F. Lovejoy Vice President and Treasurer EXHIBIT INDEX Exhibit
